Citation Nr: 0808739	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  02-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder.  

2.  Entitlement to service connection for chronic headaches, 
including as due to undiagnosed illness.  

3.  Entitlement to service connection for a left 
nasopharyngeal angiofibroma, including as due to undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1977 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Columbia, 
South Carolina, and Atlanta, Georgia.  

The veteran testified at a hearing before the Board in 
Washington, DC, in February 2003; the undersigned Veterans 
Law Judge presided.  

The record shows that the issue concerning a chronic 
respiratory disorder arose from an August 2001 rating 
decision which also denied service connection for residuals 
of frostbite of both feet.  However, a rating decision in 
February 2007 granted service connection for residuals of 
frostbite of both feet, satisfying the veteran's appeal of 
those issues.  No issue relating to frostbite of the feet 
remains for appellate consideration.  

In addition, a rating decision in August 2002 denied service 
connection for chronic headaches and postoperative residuals 
of removal of a left nasopharyngeal angiofibroma, and a 
notice of disagreement was received in October 2002.  In 
June 2007, pursuant to a November 2003 remand by the Board, 
the veteran was provided a statement of the case concerning 
those issues.  He subsequently submitted a substantive 
appeal, which the Board finds was timely.  

The November 2003 remand also directed the RO (via the AMC) 
to conduct an additional search for service department 
records and to obtain recent VA treatment records.  
Subsequently, additional Reserve treatment records were 
received, as well as recent VA treatment records.  Therefore, 
this case is now ready for final appellate review.  

The Board also notes that, in communication received from the 
veteran in December 2005, he claimed service connection for 
pseudofolliculitis barbae.  The file does not indicate that 
the RO has taken any action on that claim.  Accordingly, the 
veteran's claim is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran currently has a chronic respiratory disorder, 
Mounier-Kuhn's syndrome, that was first manifest in service.  

2.  The veteran did not serve in the Southwest Asia Theater 
of Operations during the Gulf War.  

3.  The evidence does not show that the veteran has a chronic 
disorder manifest by headaches that is due to service.  

4.  The evidence does not show that the veteran's left 
nasopharyngeal angiofibroma was first manifest during service 
or was otherwise due to service.  


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for Mounier-
Kuhn's syndrome.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.  The criteria are not met for service connection for 
chronic headaches, including as due to undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).  

3.  The criteria are not met for service connection for a 
left nasopharyngeal angiofibroma, including as due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A.  Chronic respiratory disorder

The regulations provide that service connection cannot be 
established for congenital or developmental defects because 
they are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  However, VA's 
General Counsel, in a Precedent Opinion in 1990, pointed to a 
distinction between congenital or developmental defects and 
congenital or developmental diseases.  VAOPGCPREC 82-90.  The 
opinion noted that the term "defects," viewed in the 
context of 38 C.F.R. § 3.303(c), would be definable as 
structural or inherent abnormalities or conditions which are 
more or less stationary in nature, whereas "diseases" are 
conditions considered capable of improving or deteriorating.  
The General Counsel's opinion concluded that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental, or familial origin. 

In this case, in January 2004, a VA pulmonary specialist who 
had been following the veteran's respiratory status in the 
outpatient clinic, and the VA radiologists and other 
pulmonary specialists with whom he consulted, determined that 
the proper diagnosis for the veteran's respiratory disorder 
was Mounier-Kuhn's syndrome (or tracheobronchomegaly), 
although other diagnoses had previously been assigned to 
account for his pulmonary complaints and the clinical and x-
ray findings.  The specialist described that syndrome as a 
rare congenital abnormality that leads to progressive 
dilatation and malacia of the airways.  In support of the 
diagnosis, the examiner also indicated that that disorder 
typically presents in the third or fourth decade of life, 
noting that the veteran first noticed symptoms at age 32.  
Although the prior diagnoses appeared definite at the time, 
the Board accords the recent opinion great weight in light of 
the examiner's consultation with other specialists and their 
review of the records.  Thus, the Board finds that the 
veteran currently has a respiratory disorder that is a 
congenital disease, a condition for which service connection 
is not precluded.  

The question, then, turns on whether the disorder was 
"incurred in or aggravated by service."  The service 
medical records show that the veteran was treated in 1989 for 
complaints of increased chest tightness with wheezes while 
running; the service record indicates that there was no 
history of similar symptoms nor had any pertinent abnormal 
clinical findings been noted.  The examiner's assessment in 
1989 was of probable reactive airway disease with exercise.  
The veteran was treated with an inhaler.  The treatment 
records next reflect treatment for similar symptoms in 1999, 
when the veteran was again treated with an inhaler.  

As noted above, the January 2004 VA examiner considered the 
respiratory symptoms the veteran had at age 32 as the initial 
manifestations of Mounier-Kuhn's syndrome.  The record shows 
that the veteran turned 32 in February 1990, while he was 
still in service, at approximately the time of the complaints 
and treatment for respiratory symptoms.  There is no evidence 
indicating that the veteran's current chronic respiratory 
disorder is not related to service.  

Therefore, affording the veteran the benefit of the doubt, 
the Board concludes that the criteria are met for a chronic 
respiratory disorder.  38 U.S.C.A. § 5107(b).  

B.  Chronic headaches

The veteran's service medical records are silent for any 
complaints of headaches.  The post-service medical records 
are also silent for any headache complaints until September 
1999, when he reported to an examiner that he had had 
headaches since 1993, approximately two years after his 
separation from service.  In September 1999, he stated that 
he had two to three headaches per day.  Although a diagnosis 
of headache was assigned, the examiner indicated that there 
was no evidence of chronic pathology to account for the 
veteran's headaches.  Moreover, no examiner has attributed 
the veteran's headaches to service.  

The veteran also submitted statements from two fellow 
servicemen who had knowledge of the veteran's duties from 
April to June 1991, when he was assigned to Operation Provide 
Comfort while he was stationed in Germany.  Both statements 
indicated that the veteran processed pallets of material 
bound for and returning from Operation Desert Storm/Desert 
Shield.  The authors of the statements recalled the veteran's 
complaining about headaches and lots of dirt and sand in his 
nose while processing the equipment; the material reportedly 
irritated his nose and caused small bumps on the skin similar 
to ingrown hairs.  At his hearing, the veteran provided 
similar testimony regarding his exposure and symptoms while 
stationed in Germany.  

In December 1999, the veteran amended his service connection 
claim to include headaches due to undiagnosed illness, under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  However, those 
provisions are applicable only to individuals who actually 
served in the Persian Gulf during the Gulf War.  The records 
do not show that the veteran served in the Southwest Asia 
Theater of Operations and he does not contend that he did.  
Therefore, those legal provisions are not applicable to the 
veteran.  Service connection must be established by showing 
direct service incurrence.  

The veteran also points to 38 C.F.R. § 3.303(d) as being 
applicable to his claim.  That section provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  In this case, the only evidence that the veteran 
had any headaches in service are the lay statements.  
However, he reported to an examiner in 1999 that he had had 
headaches only since 1993 - well after his separation from 
service.  

More importantly, though, the 1999 examiner was unable to 
identify any chronic pathology to account for the veteran's 
headaches.  The Court has held that pain alone, in this case 
headaches, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In 
addition, service connection requires that the claimant have 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Therefore, because the evidence does not show that the 
veteran has a chronic disability manifested by headaches, 
service connection for headaches must be denied.  The Board 
has also considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

C.  Left nasopharyngeal angiofibroma

The veteran's service medical records are silent for any 
complaints related to or clinical findings indicative of a 
left nasal lesion.  He was initially seen in a VA clinic in 
March 1993 complaining of a left nasal lesion that had been 
present for 4 weeks.  The lesion was removed in the clinic in 
April 1993 under local anesthesia.  The pathology report 
indicates that the lesion was a nasopharyngeal angiofibroma 
- apparently a benign tumor.  

As set forth above, the lay statements submitted by the 
veteran and his hearing testimony indicate that he complained 
that the material he got in his nose while processing the 
equipment that was bound for and returning from the Gulf War 
while he was stationed in Germany irritated his nose and 
caused small bumps on the skin similar to ingrown hairs.  
Again, however, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable to the veteran.  

Despite the information contained in the lay statements, the 
clinic records dated in April 1993 clearly reflect the 
veteran's report that the nasal lesion noted at that time had 
been present for only 4 weeks or, at most, several weeks.  
The Board finds that that evidence, in the absence of any 
documentation of the presence of any previous nasal lesion, 
weighs against a finding that the veteran had any chronic 
nasal condition in service.  More importantly, however, no 
examiner has indicated that the nasal lesion that was removed 
in April 1993 had its origins in service or was otherwise 
related to service.  

The Board also notes that, because the veteran's left nasal 
lesion was not cancerous, no other presumption is applicable 
to the claim.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Accordingly, the Board concludes that the criteria are not 
met for service connection for a left nasopharyngeal 
angiofibroma.  Further, as the preponderance of the evidence 
is against the appellant's claim, the benefit of the doubt 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of June 2001, March 2004, June 2005, September 2005 letters 
and the June 2007 statement of the case and supplemental 
statement of the case from the agency of original 
jurisdiction (AOJ) to the appellant.  Those documents 
informed the appellant of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence, as well as the information and 
evidence necessary to establish the downstream elements of a 
rating and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Board acknowledges that fully compliant notice was not 
provided before the adverse decisions in August 2001 and 
August 2002.  The error in not providing the required notice 
prior to the adverse decision was cured by the subsequent 
documents, and so is harmless.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, including at a hearing.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity, including at a hearing, to participate 
effectively in the processing of his claims and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

Service connection for Mounier-Kuhn's syndrome is granted.  

Service connection for chronic headaches, including as due to 
undiagnosed illness, is denied.  

Service connection for a left nasopharyngeal angiofibroma, 
including as due to undiagnosed illness, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


